Bird, J.
(dissenting). The reargument of this case has strengthened my opinion that the ladder in question should be classed among the small tools, and that the defendants were negligent in failing to inspect it before ordering plaintiff to use it. Noble v. Steamship Co., 127 Mich. 103 (86 N. W. 520, 54 L. R. A. 456, 89 Am. St. Rep. 461), In that case it was held that a soft hammer was within that class. Just why a soft hammer is within that class, and a short ladder is not, is not quite apparent to me. In other words, the master is liable if he fails to inspect a hammer, but is under no obligation to inspect a short ladder. The difference in the nature of the tools does not, in my judgment, justify the distinction. It is insisted that the foreman had no authority to use ladders other than those furnished by defendants. This would probably be true if there had been any other ladders furnished and on the job fit for use. In Higgins v. Williams, 114 Cal. 176 (45 Pac. 1041), the foreman in charge of the work used a defective machine on which plaintiff was hurt, and the same claim was made as here "that defendants never saw the machine or knew of its being used until after the accident, and never authorized its use, and that plaintiff had as good an opportunity to see that *26the key was out of place as defendants if present.” In disposing of this contention, the court said it is immaterial whether defendants owned or knew of its use before the accident, and the use of it by Wilson, the foreman, was the defendants’ use, and his knowledge of its defects was their knowledge.
I think the case should be affirmed.